      Case 2:18-cv-00129-SAB      ECF No. 70   filed 09/16/21   PageID.413 Page 1 of 2



 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT

 2
                                                                EASTERN DISTRICT OF WASHINGTON




 3                                                              Sep 16, 2021
                                                                     SEAN F. MCAVOY, CLERK

 4
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 ESTATE OF GAYLE ROBERT ANEST,
 9 deceased, through Eric M. Anest as the            NO. 2:18-CV-00129-SAB
10 Administrator of his Estate,
11              Plaintiff,
12              v.                                   ORDER DISMISSING ACTION;
13 SPOKANE COUNTY, SPOKANE                           CLOSING FILE
14 COUNTY SHERIFF’S OFFICE,
15 SPOKANE COUNTY SHERIFF OZZIE
16 KNEZOVICH, individually and in his
17 official capacity, SPOKANE VALLEY
18 POLICE DEPARTMENT, DEPUTY
19 JEFFREY THURMAN, individually and
20 in his official capacity, DEPUTY
21 SPENCER RASSIER, individually and in
22 his official capacity, DEPUTIES JOHN &
23 JANE DOES 1-10,
24              Defendants.
25        Before the Court is the parties’ Stipulated Order of Dismissal With
26 Prejudice, ECF No. 69. The parties report they have settled the above-captioned
27 action and they stipulate to the entry of an Order of Dismissal with Prejudice and
28 without costs or attorney fees to either party.

     ORDER DISMISSING ACTION; CLOSING FILE ~ 1
      Case 2:18-cv-00129-SAB    ECF No. 70    filed 09/16/21    PageID.414 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The parties’ Stipulated Order of Dismissal With Prejudice, ECF No.
 3 69, is GRANTED.
 4        2.    The December 13, 2021 jury trial and all related deadlines are
 5 stricken.
 6        3.    The above-captioned action is DISMISSED, with prejudice and
 7 without costs or attorney fees to any party.
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, provide copies to counsel, and close the file.
10        DATED this 16th day of September 2021.
11
12
13
14
15
                                     Stanley A. Bastian
16                           Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION; CLOSING FILE ~ 2
